DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04 Nov 2022 has been entered.  Claims 21-40 are pending in the application with claims 1-20 cancelled.  Applicant’s amendment to the Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 05 Aug 2022.
The prior 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejections are withdrawn as requested (Pg. 10-12) based on the amendment to the claims.
Response to Arguments
Applicant’s arguments, see Pg. 10-12, filed 04 Nov 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. It is noted that all prior claims have been cancelled.
Examiner concurs with applicant’s assertion that neither Callaghan et al. (U.S. Pub. 2013/0087146) nor Tarler (U.S. Patent 10,226,591) alone anticipate the full requirements of new claim 21.
Election/Restrictions
Newly submitted claims 24-25, 29-32, and 37-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims 24-25, 29-32, and 37-40 are not readable on the elected embodiment of Fig. 1 which was examined in the preceding Office action.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-25, 29-32, and 37-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim(s) 21-23, 26-28, and 33-36 is/are objected to because of the following informalities:
Claim 21, Ln. 11 recites “the processor” which should read “the at least one processor” for consistency with the prior recitation. The same change should be made to all claims depending from claim 21 which recite the same language regarding failure of the processor.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-23, 26-28, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan et al. (U.S. Pub. 2013/0087146) in view of DeVries et al. (U.S. Pub. 2002/0005197) and further in view of Acker et al. (U.S. Pub. 2015/0320953).
Regarding claim 21, Callaghan discloses a respirator (Fig. 2; ¶0036), wherein the respirator comprises an electronic control device (Fig. 2 #60; ¶0036) and a pneumatic main line (Fig. 2) in which the following are connected pneumatically: a respiratory gas source (Fig. 2 #26), at least one valve (Fig. 2 #46; ¶0044), a mixing chamber (Fig. 2 between #29 & 26a; ¶0043), a gas-dosing unit (Fig. 2 upstream of #29 within #12; ¶0042), and a supply line (Fig. 2 #24; ¶0050), and wherein the gas-dosing unit is configured to convey one or more of external air, oxygen (Fig. 2 left side) least temporarily reduce a stream of the respiratory gas to the patient (standard function of valve assembly 46 is to allow temporary flow reduction; ¶¶0068, 0070), and wherein the electronic control device comprises at least one processor (¶0085).
Callaghan fails to explicitly disclose the respiratory gas source is configured as an electric fan. Callaghan fails to disclose the electronic control device is configured, in the event of a failure of the electric fan and/or of a power supply and/or in the event of a failure of the processor and/or in the event of a software crash, (i) to automatically shut off the gas-dosing unit or (ii) to automatically shut off the at least one valve with simultaneous opening of the gas-dosing unit, the gas-dosing unit itself being configured for a fully automatic or a partially assisted ventilation of the patient.
DeVries teaches a ventilator (Fig. 1) including a compressor (#30) operated with a turbine (¶0216). One of ordinary skill in the art would have thus recognized a turbine (i.e. an electric fan) to be a common particular form of compressor applied in the ventilator art.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Callaghan the respiratory gas source is configured as an electric fan based upon the recognition that a turbine is a common particular form of compressor applied in the ventilator art in view of DeVries.
Acker teaches a therapy gas delivery system (e.g. Fig. 1) and teaches applying a pre-use performance verification procedure before determining that the gas delivery system is ready for use (Figs. 4A-4C; ¶¶0240-0285). When a performance verification process results in a particular failure one option is to shut down the system if failure is critical (¶0241). One of ordinary skill in the art would have considered it prima facie obvious that failure of any essential component of the system, such as the compressor of Callaghan, could be deemed a critical failure. Failure of a power supply or a software crash would obviously constitute other critical failures of the system.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Callaghan in the event of a failure of the electric fan, to automatically shut down the system in order to provide the benefit of identifying a critical failure in the system and responding to the critical failure by shutting down the system before attempting to deliver insufficient therapy to a patient with the failed system in view of Acker. Shutting down the system as taught by Acker would obviously include shutting off the gas-dosing unit in Callaghan.
Regarding claim 22, Callaghan teaches the invention as modified above and further teaches the respiratory gas consists of one or more of the external air, the oxygen (Fig. 2 left side gas inputs) 
Regarding claim 23, Callaghan teaches the invention as modified above and further teaches only a single valve (Fig. 2 #46; ¶0044) is present as the at least one valve. The recitation of the “at least one valve” in claim 21 has limited requirements placed on the functionality of the at least one valve. The claim is not read as limiting the respirator as a whole to only a single valve.
Regarding claim 26, Callaghan teaches the invention as modified above and Acker as incorporated therein further suggests as obvious the electronic control device is configured, in the event of a failure of the electric fan and/or of a power supply and/or in the event of a failure of the processor and/or in the event of a software crash, to automatically shut off the gas-dosing unit (see incorporation of Acker in claim 21 above).
Regarding claim 27, Callaghan teaches the invention as modified above and Acker as incorporated therein further suggests as obvious the electronic control device is configured, in the event of a failure of the electric fan and/or in the event of a failure of the processor and/or in the event of a software crash, to automatically shut off the gas-dosing unit (see incorporation of Acker in claim 21 above).
Regarding claim 28, Callaghan teaches the invention as modified above and further teaches the electronic control device is configured to be capable of adjusting one or more of a fraction of an oxygen-containing auxiliary gas (¶0043), a respiration pressure (¶0048) and a flow of the respiratory gas.
Regarding claim 33, Callaghan teaches the invention as modified above and further suggests as obvious the at least one valve comprises a nonreturn valve (Fig. 2 #46; ¶0049). The type of valve assembly 46 illustrated in Fig. 2 and discussed in ¶0049 will obviously be expected by one of ordinary skill in the art to restrict flow to only a direction toward the patient.
Regarding claim 34, Callaghan teaches the invention as modified above and further teaches the at least one valve comprises a solenoid valve (¶¶0049-0050).
Claim(s) 21, 23, 26-28, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarler (U.S. Patent 10,226,591) in view of Acker et al. (U.S. Pub. 2015/0320953).
Regarding claim 21, Tarler discloses a respirator (Figs. 3 & 6b; Col. 17-20), wherein the respirator comprises an electronic control device (Fig. 6b #426) and a pneumatic main line (Figs. 1, 3 & 6b) in which the following are connected pneumatically: a respiratory gas source (Fig. 6b #416) which is configured as an electric fan (Col. 12, Ln. 5-9), at least one valve (Fig. 6b #418, 434, 436), a mixing chamber (Fig. 6b #414), a gas-dosing unit (Fig. 6b within #428 including and upstream of #408, 412; similarly illustrated in Fig. 3 within #200 including and upstream of #174, 176), and a supply line (Fig. 6b any or all of flow portion between outlet of #428 and “Mask”), and wherein the gas-dosing unit is configured to convey one or more of external air, oxygen (Col. 16, Ln. 4-8) 
Tarler fails to disclose the electronic control device is configured, in the event of a failure of the electric fan and/or of a power supply and/or in the event of a failure of the processor and/or in the event of a software crash, (i) to automatically shut off the gas-dosing unit or (ii) to automatically shut off the at least one valve with simultaneous opening of the gas-dosing unit, the gas-dosing unit itself being configured for a fully automatic or a partially assisted ventilation of the patient.
Acker teaches a therapy gas delivery system (e.g. Fig. 1) and teaches applying a pre-use performance verification procedure before determining that the gas delivery system is ready for use (Figs. 4A-4C; ¶¶0240-0285). When a performance verification process results in a particular failure one option is to shut down the system if failure is critical (¶0241). One of ordinary skill in the art would have considered it prima facie obvious that failure of any essential component of the system, such as the pressurized air generator of Tarler, could be deemed a critical failure. Failure of a power supply or a software crash would obviously constitute other critical failures of the system.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Tarler in the event of a failure of the electric fan, to automatically shut down the system in order to provide the benefit of identifying a critical failure in the system and responding to the critical failure by shutting down the system before attempting to deliver insufficient therapy to a patient with the failed system in view of Acker. Shutting down the system as taught by Acker would obviously include shutting off the gas-dosing unit in Tarler.
Regarding claim 23, Tarler teaches the invention as modified above and further teaches only a single valve (Fig. 6b #412) is present as the at least one valve. The recitation of the “at least one valve” in claim 21 has limited requirements placed on the functionality of the at least one valve. Thus, only one valve from Tarler is required for reading on the “at least one valve” of claim 21. The claim is not read as limiting the respirator as a whole to only a single valve.
Regarding claim 26, Tarler teaches the invention as modified above and Acker as incorporated therein further suggests as obvious the electronic control device is configured, in the event of a failure of the electric fan and/or of a power supply and/or in the event of a failure of the processor and/or in the event of a software crash, to automatically shut off the gas-dosing unit (see incorporation of Acker in claim 21 above).
Regarding claim 27, Tarler teaches the invention as modified above and Acker as incorporated therein further suggests as obvious the electronic control device is configured, in the event of a failure of the electric fan and/or in the event of a failure of the processor and/or in the event of a software crash, to automatically shut off the gas-dosing unit (see incorporation of Acker in claim 21 above).
Regarding claim 28, Tarler teaches the invention as modified above and further teaches the electronic control device is configured to be capable of adjusting one or more of a fraction of an oxygen-containing auxiliary gas, a respiration pressure and a flow of the respiratory gas (Col. 15, Ln. 56 – Col. 16, Ln. 20).
Regarding claim 33, Tarler teaches the invention as modified above and further teaches the at least one valve comprises a nonreturn valve (Col. 10, Ln. 41-50 & Col. 13, Ln. 20-25).
Regarding claim 34, Tarler teaches the invention as modified above and further teaches the at least one valve comprises a solenoid valve (Col. 10, Ln. 25-30 & Col. 13, Ln. 20-25).
Regarding claim 35, Tarler teaches the invention as modified above and further teaches the at least one valve comprises a proportional valve (Col. 10, Ln. 25-30 & Col. 13, Ln. 20-25 – servo valve functions as a proportional valve).
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan et al. (U.S. Pub. 2013/0087146) in view of DeVries et al. (U.S. Pub. 2002/0005197) and further in view of Acker et al. (U.S. Pub. 2015/0320953) and further in view of Arvidsson (U.S. Patent 6082705).
Regarding claim 36, Callaghan teaches the invention as modified above and further teaches the at least one valve is configured as a solenoid valve (¶¶0021, 0049-0050) with an electromagnet fixed in a valve housing (¶0021).
Callaghan as modified fails to explicitly teach a magnetically movable valve piston, the valve piston comprising a sealing plate with a seal, which sealing plate acts on an inlet, and wherein the magnetically movable valve piston is pressed with the sealing plate against the inlet by a spring, such that a gas flow from or to the electric fan is suppressed.
Arvidsson teaches a solenoid valve (Fig. 1; Col. 2-3) for use in a respirator (Col. 2, Ln. 37-50) including an electromagnet (#3) fixed in a valve housing (#2) and with a magnetically movable valve piston (#5), the valve piston comprising a sealing plate (#9) with a seal (Fig. 1; Col. 2-3), which sealing plate acts on an inlet (#8), and wherein the magnetically movable valve piston is pressed with the sealing plate against the inlet by a spring (#15), such that a gas flow from or to a gas source is suppressed (Col. 2, Ln. 65 – Col. 3, Ln. 12). Arvidsson teaches this form of solenoid valve as beneficially using a relatively soft spring which is inexpensive and current-saving to achieve a safety feature that in case of power failure the valve is hermetically sealed, and an unmonitored or uncontrolled emission of gas to the patient is prevented (Col. 3, Ln. 26-35).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Callaghan a magnetically movable valve piston, the valve piston comprising a sealing plate with a seal, which sealing plate acts on an inlet, and wherein the magnetically movable valve piston is pressed with the sealing plate against the inlet by a spring, such that a gas flow from or to the electric fan is suppressed in order to provide the benefit of selecting a particular form of solenoid valve which beneficially uses a relatively soft spring which is inexpensive and current-saving to achieve a safety feature that in case of power failure the valve is hermetically sealed, and an unmonitored or uncontrolled emission of gas to the patient is prevented in view of Arvidsson.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785